Case 8:20-cv-02136-DOC-ADS Document 14-8 Filed 02/11/21 Page 1 of 2 Page ID #:68



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       POUPAK BAREKAT, an individual, Case No.: 8:20-cv-02136-DOC-ADS
  12
                 Plaintiff,
  13
       v.                                    Proposed Judgment Re: Default Judgment
  14
  15
       GREAT NEW WORLD EQUITY
  16   LLC, a California limited liability
  17   company; and DOES 1-10, inclusive,
  18             Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                   Proposed JUDGMENT
Case 8:20-cv-02136-DOC-ADS Document 14-8 Filed 02/11/21 Page 2 of 2 Page ID #:69

   1
             Upon review of the court files, the application for default judgment, the
   2
       declarations submitted in support of default judgment, and the evidence presented
   3
       having been fully considered, it is hereby ordered and adjudged that Plaintiff
   4
       POUPAK BAREKAT shall have JUDGMENT in his favor in the amount of
   5
       $8,269.00 against Defendant GREAT NEW WORLD EQUITY LLC, a California
   6
       limited liability company (“Defendant”) for Defendant’s violation of the ADA, 42
   7
       U.S.C. § 12181, et. seq., as follows:
   8
             (1)    Injunctive relief enjoining Defendant from further violations of the
   9
                    ADA, 42 U.S.C. § 12181, et. seq., and mandating that Defendant
  10
                    provide an ADA compliant premises located at 19759 E. Colima Road,
  11
                    Rowland Heights, CA 91748 that is readily achievable.
  12
             (2)    Statutory damages in the amount of $4,000.00 pursuant to Cal. Civ.
  13
                    Code § 52(a).
  14
             (2)    Attorneys’ fees and costs in the amount of $4,269.00.
  15
  16
       DATED:
  17
  18                                     Hon. David O. Carter
  19                                     United States District Judge
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              1
                                      Proposed JUDGMENT
